Exhibit 10.2
WESTERN DIGITAL CORPORATION
EXECUTIVE SEVERANCE PLAN
1. PURPOSE
The purpose of the Plan is to provide severance benefits to certain Executives
whose employment with the Company or a Subsidiary terminates under certain
circumstances as described more fully herein.
2. EFFECTIVE DATE
All of the policies and practices of the Company and its Subsidiaries regarding
severance benefits or similar payments upon employment termination with respect
to Executives in the United States, other than written employment, separation or
equity award agreements with the Company or a Subsidiary that provide severance
benefits or the Company’s Amended and Restated Change of Control Severance Plan,
are hereby superseded by the Plan, which shall be known as the Western Digital
Corporation Executive Severance Plan, effective as of the Effective Date. The
Plan was initially approved by the Board on February 16, 2006 and most recently
amended and restated on November 10, 2010.
3. DEFINITIONS
“Administrator” means the Committee or any delegate of such committee acting
within the authority delegated to it pursuant to Section 9.1.
“Base Pay” means the employee’s wages earned on a monthly basis, determined as
of the employment termination date, excluding bonuses and commissions.
“Board” means the Board of Directors of the Company.
“Cause” means the occurrence or existence of any of the following with respect
to an Executive:
(a) the Executive’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent jurisdiction for any crime involving moral
turpitude or any felony punishable by imprisonment in the jurisdiction involved;
(b) whether prior or subsequent to the Effective Date, the Executive’s willful
engaging in dishonest or fraudulent actions or omissions;
(c) failure or refusal to perform his or her duties as reasonably required by
the Company and/or a Subsidiary that employs the Executive;
(d) negligence, insubordination, violation by the Executive of any duty (of
loyalty or otherwise) owed to the Company and/or a Subsidiary, or any other
misconduct on the part of the Executive;

 

 



--------------------------------------------------------------------------------



 



(e) repeated non-prescription use of any controlled substance, or the repeated
use of alcohol or any other non-controlled substance which in the
Administrator’s (or its delegate’s or delegates’) reasonable determination
interferes with the Executive’s service as an officer or employee of the Company
and/or a Subsidiary;
(f) sexual harassment by the Executive that has been reasonably substantiated
and investigated;
(g) involvement in activities representing conflicts of interest with the
Company and/or a Subsidiary;
(h) improper disclosure of confidential information;
(i) conduct endangering, or likely to endanger, the health or safety of another
employee;
(j) falsifying or misrepresenting information on the records of the Company
and/or a Subsidiary;
(k) the Executive’s physical destruction or theft of substantial property or
assets of the Company and/or a Subsidiary;
(l) breach of any policy of, or agreement with, the Company and/or a Subsidiary
applicable to the Executive or to which the Executive is otherwise bound.
Review of any determination that a termination is for Cause shall be by the
Administrator, in its sole and exclusive judgment and discretion, in accordance
with the provisions of Section 8 herein.
“Change in Control” has the meaning ascribed to such term in the Company’s
Amended and Restated Change of Control Severance Plan; provided, however, that a
transaction shall not constitute a Change in Control unless it is a “change in
the ownership or effective control” of the Company, or a change “in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Company” means Western Digital Corporation, a Delaware corporation.
“Effective Date” means February 16, 2006.

 

 



--------------------------------------------------------------------------------



 



“Eligible Employee” means any person classified by the Company or a Subsidiary,
in its sole discretion, as a non-temporary, full-time or part-time, salaried or
hourly employee (specifically excluding any individual who is not classified by
the Company or a Subsidiary as a common law employee, such as an independent
contractor or an individual working through a third-party provider, such as
Kelly Services, without regard to the characterization or recharacterization of
such individual’s status by any court or governmental agency), who is paid from
the United States payroll of the Company or a Subsidiary; provided, however,
that in no event shall any employee who as of the Effective Date is a party to a
written employment agreement with the Company or a Subsidiary (other than an
agreement providing for at-will employment by the Company or a Subsidiary and
for no specified term) be an Eligible Employee.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Executive” means an Eligible Employee who has been designated by the Board or
the Committee as a Tier I Executive, Tier II Executive or Tier III Executive for
purposes of participation in the Plan.
“Participant” means an Executive who is entitled, based on the provisions
hereof, to severance benefits under Section 6.
“Plan” means this Western Digital Corporation Executive Severance Plan, as set
forth in this instrument as it may be amended from time to time.
“Separation from Service,” with respect to an Executive, shall mean that the
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
4. TERM
The Plan shall commence on the Effective Date and shall continue in effect
through December 31, 2008; provided, however, that on December 31, 2006 and each
anniversary of such date thereafter, the term of the Plan shall extend
automatically for one additional year, unless the Committee (or the Board)
causes the Company to deliver written notice prior to the end of such term (or
extended term, as applicable) to each Executive then covered by the Plan that
the term of the Plan will not be extended (or further extended, as the case may
be), and if such notice is timely given the Plan shall terminate at the end of
the term then in progress.
5. PARTICIPATION
Upon approval of the Plan, the Committee shall designate the Executives
initially covered by the Plan. The Committee may, from time to time, designate
additional Eligible Employees as Executives for purposes of participation in the
Plan; provided that the Committee shall limit the group of all persons eligible
to participate in the Plan to a “select group of management or highly
compensated employees” within the meaning of 29 C.F.R. 2520-104-23 or any
similar successor provision. The Committee may, in its sole discretion, remove
an Executive from participation in the Plan and from time to time approve
modifications to the Tier to which one or more Executives have been designated.

 

 



--------------------------------------------------------------------------------



 



6. SEVERANCE BENEFITS
6.1 Severance Benefits to Executives. An Executive whose employment with the
Company or a Subsidiary is terminated by the Company or such Subsidiary, as
applicable, without Cause shall become, subject to the conditions set forth in
Section 7, a Participant under the Plan and entitled to the benefits set forth
in this Section 6. The severance benefits provided under Sections 6.2, 6.3, 6.5
and 6.6 of the Plan shall be the obligations of, and shall be provided to the
Executive by, the entity (the Company or a Subsidiary, as applicable) that
employs the Executive immediately prior to the Executive’s termination of
employment. For avoidance of doubt, in no event shall an Executive become
entitled to or receive any payment hereunder if the Executive’s employment with
the Company or a Subsidiary is terminated voluntarily by the Executive (for any
reason), by the Company or a Subsidiary, as applicable, for Cause, or on account
of the Executive’s death or disability (as defined in Section 22(e)(3) of the
Code). Notwithstanding anything else contained herein to the contrary, an
Executive shall not be deemed to have terminated employment if his or her
employment by the Company or a Subsidiary terminates but he or she continues as
an employee of the Company or another Subsidiary.
6.2 Cash Severance Payment. A Participant shall receive a severance payment
equal to the Participant’s monthly rate of Base Pay multiplied by the number of
months set forth below:
(a) Tier I Executive: 24 months
(b) Tier II Executive: 18 months
(c) Tier III Executive: 12 months
Subject to the following provisions of this paragraph, the severance benefit
shall be paid to the Participant in substantially equal installments in
accordance with the Company’s standard payroll practices over a period equal to
the applicable number of months set forth above in this Section 6.2, with the
first installment payable in the month following the month in which the
Participant’s Separation from Service occurs. (For purposes of clarity, each
such installment shall equal the applicable fraction of the aggregate severance
payment so that, for example, if such installments were to be made on a monthly
basis over twelve months, each installment would equal one-twelfth (1/12th) of
the aggregate severance payment.) However, in the event that a Participant’s
employment has terminated and the Participant is entitled to receive severance
payments under the Plan and a Change in Control occurs before all such severance
payments have been made, any severance payments otherwise due to the Participant
under the Plan after the date of the Change in Control shall be paid to the
Participant in a single non-discounted lump sum upon or within ten (10) business
days following the date of such Change in Control (but in no event earlier than
the month following the month in which the Participant’s Separation from Service
occurs). In addition, in the event that a Participant’s employment terminates
upon or within one year following the occurrence of a Change in Control and the
Participant is entitled to receive severance payments under the Plan, the
severance payments due to the Participant under the Plan shall be paid to the
Participant in a single non-discounted lump sum in the month following the month
in which the Participant’s Separation from Service occurs in lieu of the
installments otherwise provided for above. The payment rules of this paragraph
are subject to Section 6.7.

 

 



--------------------------------------------------------------------------------



 



6.3 Bonus. A Participant shall receive a payment equal to a pro-rata portion of
the Participant’s bonus opportunity under the Company’s (or a Subsidiary’s)
bonus program in which the Participant participates for the bonus cycle in which
the Participant’s date of termination occurs (with such pro-rata portion based
on the number of days in the applicable bonus cycle during which the Participant
was employed (not to exceed six (6) months) and assuming 100% of the performance
target(s) subject to the bonus award are met regardless of actual funding by the
Company or a Subsidiary). The payment shall be paid in one lump-sum cash payment
in the month following the month in which the Participant’s Separation from
Service occurs.
6.4 Equity Awards. Notwithstanding anything in the applicable stock incentive
plan and/or award agreement to the contrary, upon a Participant’s termination of
employment, the Participant’s then outstanding stock options and restricted
stock or stock unit awards that are subject to time-based vesting will vest and
become exercisable or payable, as applicable, as if the Participant had remained
employed with the Company or a Subsidiary for an additional six (6) months. For
avoidance of doubt, the foregoing is not intended to apply to any equity awards
held by the Participant that are subject to performance-based vesting (which
shall continue to be governed by the plan and/or award agreement applicable to
such awards) or to supersede any more favorable provision in any stock incentive
plan and/or award agreement regarding accelerated vesting in the event of the
Participant’s termination of employment. Notwithstanding anything to the
contrary herein, the post-termination exercisability of the Participant’s then
outstanding stock options shall continue to be governed by the stock incentive
plan and stock option agreement applicable to such options.
6.5 Outplacement Services. A Participant shall be eligible for outplacement
services, provided by a vendor chosen by the Company or applicable Subsidiary
and at the Company’s or applicable Subsidiary’s expense, after the Participant’s
termination of employment for up to the number of months set forth below:
(a) Tier I Executive: 12 months
(b) Tier II Executives: 12 months
(c) Tier III Executive: 12 months

 

 



--------------------------------------------------------------------------------



 



6.6 Continued Health Care Coverage. If the Participant elects COBRA continuation
coverage within the applicable election period, the Company or applicable
Subsidiary shall make the applicable COBRA premium payments following the
expiration of the Participant’s company-provided medical, dental, and/or vision
coverage existing as of the Participant’s termination date for the number of
months set forth below:
(a) Tier I Executive: 18 months
(b) Tier II Executives: 12 months
(c) Tier III Executive: 12 months
Notwithstanding anything in the Plan to the contrary, there shall be no
obligation to make such COBRA premium payments on behalf of any Participant if
the Participant otherwise becomes eligible for equivalent coverage under another
employer’s plan. To the extent that the payment or reimbursement of any benefits
pursuant to Section 6.5 or this Section 6.6 is taxable to the Participant, any
such payment or reimbursement shall be made to the Participant on or before the
last day of the Participant’s taxable year following the taxable year in which
the related expense was incurred. The Participant’s right to payment of such
benefit is not subject to liquidation or exchange for another benefit and the
amount of such benefits that the Participant receives in one taxable year shall
not affect the amount of such benefits that the Participant receives in any
other taxable year.
6.7 Specified Employees. The provisions of this Section 6.7 shall apply if any
severance payments hereunder constitute “deferred compensation” (within the
meaning of Section 409A of the Code) payable upon the Participant’s Separation
from Service and, in such event, such provisions shall apply only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. It is the Company’s intent that severance payments
hereunder should not constitute “deferred compensation” payable upon a
Separation from Service (because such payments should constitute a “short-term
deferral” within the meaning of Code Section 409A or otherwise) based on the
guidance available as of the date hereof and, accordingly, should not be subject
to the delayed-payment provisions set forth in this Section 6.7. Notwithstanding
any other provision of the Plan to the contrary, if the Participant is a
“specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Participant’s Separation
from Service, the Participant shall not be entitled to any severance payments
hereunder until the earlier of (i) the date which is six (6) months after the
Participant’s Separation from Service for any reason other than death, or
(ii) the date of the Participant’s death. Any amounts otherwise payable to the
Participant upon or in the six (6) month period following the Participant’s
Separation from Service that are not so paid by reason of this Section 6.7 shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after the Participant’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of the Participant’s death).

 

 



--------------------------------------------------------------------------------



 



7. CONDITIONS TO SEVERANCE BENEFITS
7.1 Release. Notwithstanding anything to the contrary contained herein, the
Company’s or applicable Subsidiary’s obligation to pay benefits to a Participant
under Section 6 is subject to the condition precedent that the Participant
execute a valid and effective release of any and all claims in a form and manner
acceptable to the Company, and such release is received by the Company no
earlier than, and no later than fourteen (14) days (or such other period as
required by law) after, the Participant’s termination date and is not revoked by
the Participant (pursuant to any revocation rights afforded by applicable law)
or otherwise rendered unenforceable by the Participant. Notwithstanding anything
else contained herein to the contrary, the Company or applicable Subsidiary will
have no obligation to pay any benefit to the Participant under the Plan unless
and until that Participant’s release (in such form) has been fully executed by
the Participant (and the Participant’s spouse, to the extent required by the
Company), has been received by the Company, and has become effective and
irrevocable by the Participant.
7.2 Departure and Entitlement Procedure. As a condition to becoming a
Participant and receiving the severance benefits described in Section 6, the
Executive must return and deliver to the Administrator or his or her designee
all Company and Subsidiary property within seven (7) days of the Executive’s
termination date. In addition, except as otherwise provided by the Company, if
an Executive resigns prior to his/her scheduled termination date, then he/she
shall not be entitled to any severance payments or any other severance benefits
provided herein.
7.3 Other Employment. Subject to the next sentence, a Participant shall not be
required to mitigate the amount of any payments provided for by the Plan by
seeking employment or otherwise. If a Participant is or becomes entitled to
benefits under the Plan, the Company and its Subsidiaries will (unless the
Administrator, in its sole discretion, expressly provides otherwise at the time
the related event occurs) cease making the severance payments contemplated by
Section 6.2 to the Participant, and cease providing any of the benefits
contemplated by Sections 6.5 and 6.6, and they shall have no further obligation
to pay or provide such benefits to the Participant on and after the date the
Participant is or becomes any of the following after the Participant’s
Separation from Service: self-employed, or a partner or officer of, joint
venturer with, employee of, or otherwise provides services (whether as a
consultant, contractor, director or otherwise) for compensation (whether
current, deferred, contingent or otherwise) to, any person or entity. Each
Participant agrees to immediately notify the Company if he or she is or becomes
so employed, provides such services, or otherwise has such a position or
relationship. All severance payments under the Plan shall be subject to legal
deductions, and the Company and/or applicable Subsidiary reserves the right to
offset the benefits payable under the Plan by any advanced monies the
Participant owes the Company or a Subsidiary. The benefits and amounts payable
under the Plan shall be reduced (but not below zero) by any severance pay or
benefits to which a Participant is or becomes entitled under any other severance
pay plan, policy, agreement or arrangement. In addition, in no event shall a
Participant become entitled to a duplication of benefits under the Plan and any
other severance plan or program of the Company or a Subsidiary. Without limiting
the generality of the foregoing, in no event shall a Participant receive
benefits under the Plan in connection with his or her termination of employment
if such Participant is entitled to benefits under the Company’s Amended and
Restated Change of Control Severance Plan in connection with such termination of
employment. Notwithstanding any provision of the Plan to the contrary, to the
extent that any Participant is entitled to any period of paid notice under
Federal or state law including, but not limited to, the Worker Adjustment
Retraining Notification Act, 29 U.S.C. Sections 2101 et seq., the benefits and
amounts payable under the Plan shall be reduced (but not below zero) by the Base
Pay received by the Participant during the period of such paid notice.
7.4 Limitation On Employee Rights. The Plan shall not give any employee the
right to be retained in the service of the Company or to interfere with or
restrict the right of the Company or applicable Subsidiary to discharge any
employee at any time, with or without Cause.

 

 



--------------------------------------------------------------------------------



 



8. RESOLUTION OF DISPUTES
8.1 Claim. If a Participant or any other individual (herein referred to as a
“Claimant”) believes that benefits under the Plan are being wrongfully denied,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the Claimant’s legal rights are being violated
with respect to the Plan, the Claimant must file a formal claim with the
Administrator. Any such claim for benefits must be filed in writing within
90 days of the date upon which the Participant first knew or should have known
the facts upon which the claim is based.
8.2 Claim Decision. If any claim for benefits under the Plan is denied, in whole
or in part, the Claimant shall be so notified by the Administrator within thirty
(30) calendar days of the date such person’s claim is delivered to the
Administrator. At the same time, the Administrator shall notify the Claimant of
his or her right to a review by the Administrator and shall set forth, in a
manner calculated to be understood by the Claimant, specific reasons for such
decision, specific references to pertinent Plan provisions on which the decision
is based, a description of any additional material or information necessary for
the Claimant to perfect his or her request for review, an explanation of why
such material or information is necessary, and an explanation of the Plan’s
review procedure.
8.3 Request for Review. Any Claimant or duly authorized representative may
appeal from such decision by submitting to the Administrator within sixty
(60) calendar days after the date of such notice of its decision a written
statement:
(a) requesting a review of the claim for benefits by the Administrator;
(b) setting forth all of the grounds upon which the request for review is based
and any facts in support thereof; and
(c) setting forth any issues or comments which the Claimant deems relevant to
the claim.
The Administrator shall act upon such appeal within sixty (60) calendar days
after the latter of receipt of the Claimant’s request for review by it or
receipt of all additional materials reasonably requested by it from such
Claimant.
8.4 Review of Decision. The Administrator shall make a full and fair review of
an appeal and all written materials submitted by the Claimant in connection
therewith and may require the Claimant to submit, within ten (10) calendar days
of written notice by the Administrator, such additional facts, documents or
other evidence as the Administrator, in its sole discretion, deems necessary or
advisable in making such a review. On the basis of its review, the Administrator
shall make an independent determination of the Claimant’s eligibility for an
allowance and the amount of such allowance, if any, under this Plan. The
decision of the Administrator on any appeal shall be final and conclusive upon
all persons if supported by substantial evidence in the record.

 

 



--------------------------------------------------------------------------------



 



8.5 Denial on Review. If on review of a decision, the Administrator denies a
claim in whole or in part, it shall give written notice of its decision to the
Claimant setting forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and specific references to the pertinent
Plan provisions on which its decision was based. If a Claimant believes that the
Administrator’s determination on appeal is incorrect, the Claimant or duly
authorized representative may invoke the arbitration procedures described in
Section 8.6 or file suit related to such determination; provided that any legal
action must be taken by the Claimant within ninety (90) days after the date upon
which the Administrator’s written decision on review was sent to the Claimant.
8.6 Arbitration. A Claimant who has followed the procedures in Sections 8.1
through 8.5, but who has not obtained full relief on his or her claim for
benefits, may, within ninety (90) days following his or her receipt of the
Administrator’s written decision on review pursuant to Section 8.5, apply in
writing to the Administrator for expedited and binding arbitration of his or her
claim in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute. Pursuant to California Code of Civil Procedure § 1281.8, provisional
injunctive relief may, but need not, be sought by the Company, a Subsidiary or
an Executive in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. Any rights to trial by jury in any action, proceeding or
counterclaim brought by any of the Company, a Subsidiary or an Executive in
connection with any matter whatsoever arising out of or in any way connected
with the Plan are hereby waived. The Company or applicable Subsidiary shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the Arbitrator’s fee. In any proceeding to enforce the terms of the
Plan, the prevailing party shall be entitled to its or his reasonable attorneys’
fees and costs (other than forum costs associated with the arbitration) incurred
by it or him in connection with resolution of the dispute in addition to any
other relief granted.
8.7 Legal Fees and Expenses. If any dispute arises between the parties with
respect to the interpretation or performance of the Plan, the prevailing party
in any arbitration or proceeding shall be entitled to recover from the other
party its attorneys’ fees, arbitration or court costs and other expenses
incurred in connection with any such proceeding. Amounts, if any, paid to the
Executive under this Section 8.7 shall be in addition to all other amounts due
to the Executive pursuant to the Plan.

 

 



--------------------------------------------------------------------------------



 



9. ADMINISTRATION
9.1 Administrator. Except as provided herein, the Plan shall be administered and
operated by the Administrator. The Administrator is empowered to construe and
interpret the provisions of the Plan and to decide all questions of eligibility
for benefits under the Plan and shall make such determinations in its sole and
absolute discretion. The Administrator may at any time delegate to any other
named person or body, or reassume therefrom, any of its responsibilities or
administrative duties with respect to the Plan.
9.2 Experts; Rules. The Administrator may contract with one or more persons to
render advice with regard to any responsibility it has under the Plan. Subject
to the limitations of the Plan, the Administrator shall from time to time
establish such rules for the administration of the Plan as it may deem
desirable.
9.3 Indemnity. The Company shall, to the extent permitted by law, by the
purchase of insurance or otherwise, indemnify and hold harmless the
Administrator and each other fiduciary with respect to the Plan for liabilities
or expenses they and each of them incur in carrying out their respective duties
under the Plan, other than for any liabilities or expenses arising out of such
fiduciary’s gross negligence or willful misconduct.
10. AMENDMENT
The Committee (or the Board) reserves the right to amend, suspend and/or
terminate the Plan at any time in its sole discretion. No amendment, suspension
or termination shall diminish benefits to which a Participant is currently
entitled under the Plan. Any modification or other amendment of the Plan shall
be in writing, signed by either the Company’s Chief Executive Officer or Vice
President, Human Resources.
11. TAXES
Each Participant shall be solely responsible for his or her own tax liability
with respect to participation in this Plan. The Company may withhold (or cause
there to be withheld, as the case may be) from any amounts otherwise due or
payable under or pursuant to this Plan such federal, state and local income,
employment, or other taxes as may be required to be withheld pursuant to any
applicable law or regulation. Notwithstanding anything else contained herein to
the contrary, nothing in this Plan is intended to constitute, nor does it
constitute, tax advice, and in all cases, each Participant should obtain and
rely solely on the tax advice provided by the Participant’s own independent tax
advisors (and not this Plan, the Company, any of the Company’s affiliates, or
any officer, employee or agent of the Company or any of its affiliates).

 

 



--------------------------------------------------------------------------------



 



12. GENERAL
12.1 Assignment by Participants. None of the benefits, payments, proceeds or
claims of any Executive or Participant shall be subject to any claim of any
creditor and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor, nor shall any such Executive
have any right to alienate, anticipate, commute, pledge, encumber or assign any
of the benefits or payments or proceeds that he or she may expect to receive,
contingently or otherwise, under the Plan. Notwithstanding the foregoing,
benefits that are in pay status may be subject to a court order of garnishment
or wage assignment, or similar order, or a tax levy. The Plan shall inure to the
benefit of and be enforceable by each Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If a Participant dies while any amount would still be
payable to him or her hereunder had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid to the Participant’s
beneficiary in accordance with the terms of the Plan.
12.2 Binding Effect. The Company or applicable Subsidiary will require any
successor (whether by purchase of assets, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or
applicable Subsidiary to expressly assume and agree to perform all of the
obligations of the Company or applicable Subsidiary under the Plan (including
the obligation to cause any subsequent successor to also assume the obligations
of the Plan) unless such assumption occurs by operation of law. For avoidance of
doubt, in the event that a successor of a Subsidiary (whether by purchase of
assets, merger, consolidation or otherwise) assumes the Subsidiary’s obligations
under the Plan, the Company will have no obligations under the Plan with respect
to the Executives employed by such Subsidiary.
12.3 No Waiver. No waiver of any term, provision or condition of the Plan,
whether by conduct or otherwise, in any one or more instances shall be deemed or
be construed as a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of the Plan.
12.4 Expenses; Unsecured General Creditor. The benefits and costs of the Plan
shall be paid by the Company and/or a Subsidiary out of its general assets. The
status of a claim against the Company or a Subsidiary with respect to the
benefits provided hereunder shall be same as the status of a claim against the
Company or applicable Subsidiary by any general or unsecured creditor.
12.5 ERISA. The Plan is an unfunded compensation arrangement for a select group
of management or highly compensated employees of the Company or a Subsidiary and
any exemptions under ERISA applicable to such an arrangement shall be applicable
to the Plan.
12.6 Section 409A. The Plan is intended to comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject any Participant to payment of any interest or
additional tax imposed under Code Section 409A. The provisions of the Plan shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Participant.

 

 



--------------------------------------------------------------------------------



 



12.7 WARN Act. Benefits payable under the Plan are intended to satisfy, where
applicable, any Company obligations under the Federal Worker Adjustment and
Retraining Notification Act and any similar obligations that the Company or its
Subsidiaries may have under any successor or other severance pay statute.
12.8 Construction. The masculine pronoun shall include the feminine pronoun and
the feminine pronoun shall include the masculine pronoun and the singular
pronoun shall include the plural pronoun and the plural pronoun shall include
the singular pronoun, unless the context clearly indicates otherwise.
12.9 Governing Law. The Plan shall be construed according to the laws of the
State of California, except to the extent such laws are preempted by federal
law.
12.10 Severability. If any provision of the Plan is held to be illegal, invalid
or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under the Plan will not be materially and
adversely affected hereby, (i) such provision will be fully severable, (ii) the
Plan will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, (iii) the remaining provisions of
the Plan will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom and
(iv) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of the Plan a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.
12.11 Notices. Any notice required or permitted by the Plan shall be in writing,
delivered by hand, or sent by registered or certified mail, return receipt
requested, or by recognized courier service (regularly providing proof of
delivery), addressed as follows:
(a) if to the Company or, where applicable, the Administrator:
Western Digital Corporation
20511 Lake Forest Drive
Lake Forest, California 92630
Attention: Vice President, Human Resources
With a copy to:
Western Digital Corporation
20511 Lake Forest Drive
Lake Forest, California 92630
Attention: General Counsel
(b) if to the Executive or Participant, at the address set forth on the records
of the Company or applicable Subsidiary, as the case may be, or to such other
address or addresses most recently communicated to the Company or applicable
Subsidiary by the Executive or Participant.
Each such notice shall be effective (i) if given by mail, three days after being
deposited in the mails or (ii) if given personally or by other means when
actually delivered at such address.

 

 